Case: 2:19-cv-01194-ALM-EPD Doc #: 101 Filed: 09/18/20 Page: 1 of 8 PAGEID #: 815




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISCTRICT OF OHIO
                                   EASTERN DIVISION

 JANE DOE S.W., an individual                    )   CASE NO.:      2:19-cv-1194
                                                 )
           Plaintiff,                            )   JUDGE: ALGENON L. MARBLEY
                                                 )
 vs.                                             )
                                                 )
 LORAIN-ELYRIA MOTEL, INC. d/b/a                 )
 BEST WESTERN INN, etc., et al                   )   ACUITY, A MUTUAL INSURANCE
                                                 )   COMPANY’S REPLY RE: MOTION TO
           Defendants.                           )   INTERVENE AND FILE AN
                                                 )   INTERVENOR’S COMPLAINT
                                                 )
 ACUITY, A MUTUAL INSURANCE                      )
  COMPANY                                        )
                                                 )
            Intervenor                           )

       Now comes Intervenor Acuity, A Mutual Insurance Company, by and through counsel,

pursuant to Civil Rule 24 of the Federal Rules of Civil Procedure and moves this Court for leave

to intervene in the above-captioned matter for the limited purpose of propounding Jury

Interrogatories.   This Reply is being filed to Plaintiff’s Response and Memorandum Doc #99 and

Lorain-Elyria Motel’s Brief in Opposition Doc #100.     The legal and factual grounds supporting

this Motion are more fully set for the Brief attached hereto and incorporated herein by reference.




                                                1
Case: 2:19-cv-01194-ALM-EPD Doc #: 101 Filed: 09/18/20 Page: 2 of 8 PAGEID #: 816




                                     Respectfully submitted,

                                     /s/ William H. Kotar
                                     ______________________________________
                                     James J. Imbrigiotta (0040317)
                                     William H. Kotar (0073462)
                                     Attorneys for Intervenor
                                     GLOWACKI, IMBRIGIOTTA
                                     & DOUCETTE, LPA
                                     7550 Lucerne Drive, Suite 408
                                     Middleburg Heights, OH 44130
                                     (440) 243-2727
                                     Fax: (440) 243-2636
                                     Email: mail@gidlaw.com




                                        2
Case: 2:19-cv-01194-ALM-EPD Doc #: 101 Filed: 09/18/20 Page: 3 of 8 PAGEID #: 817




                                               BRIEF

I.     ALLEGATIONS & INSURANCE COVERAGE.

       This case concerns alleged sex trafficking of Plaintiff Jane Doe S.W. at various hotels and

motels in 2017. Plaintiff alleges that she was trafficked at the Lorain Elyria Motel Inc. She

further alleges that Best Western International is separately and jointly liable for the sex trafficking

that is alleged to have occurred at the Lorain-Elyria Motel.             Acuity Insurance Company

(“Acuity”) issued a policy of insurance to Lorain Elyria Motel.         Best Western International is

being defended pursuant to an additional insured endorsement in the Acuity policy. Both entities

are being defended pursuant to reservation of rights letters.

       Acuity filed a motion to intervene and pursuant to Fed. R. Civ. P. 24(c), attached the

pleading that set out the claims for which intervention is sought.

       Both Plaintiff and Lorain-Elyria (jointly hereinafter “Underlying Parties”) oppose Acuity’s

motion to intervene and they jointly argue the following:

1)     The motion was allegedly not timely filed;

2)     Acuity does not have a substantial legal interest in the case, because Acuity’s interest is

       contingent on the outcome of the underlying case;

3)     Acuity’s interests will not be impaired by its (Acuity’s) absence;

4)     Acuity cannot establish grounds for permissive intervention.

       The Underlying Parties’ arguments are without merit as Acuity has demonstrated the

elements necessary for intervention herein.




                                                   3
Case: 2:19-cv-01194-ALM-EPD Doc #: 101 Filed: 09/18/20 Page: 4 of 8 PAGEID #: 818


1)     Acuity’s Motion is timely filed.

       The Underlying Parties argue that the motion comes a year and a half after the filing of the

Complaint and therefore, the motion is not timely.     However, timeliness is not a matter of merely

consulting a calendar. The absolute measure of time between the filing of the complaint and the

motion to intervene is one of the least important of these circumstances. Stupak-Thrall v.

Glickman, 226 F.3d 467 (6th Cir., 2000).     The determination of whether a motion to intervene is

timely "should be evaluated in the context of all relevant circumstances.” Stupak-Thrall v.

Glickman, 226 F.3d 467 (6th Cir. 2000).     Applying the five factors used by the Sixth Circuit, the

factors weigh in favor of Acuity’s intervention.   Acuity’s involvement would be to propound jury

interrogatories.    Therefore, its involvement is minimal.      The court only recently set dates in

August; with almost all the pertinent dates set in year 2021.   This is not a situation wherein Acuity

is attempting to intervene in the “11th hour.”         The case is still in its infancy.     Acuity’s

involvement would not change the case schedule.        The Underlying Parties allegations concerning

prejudice are meritless, as thoroughly understanding the basis of a jury verdict via jury

interrogatories can hardly be considered prejudicial.       Accordingly, a weighing of the relevant

factors demonstrates that Acuity’s application is timely.

2)     Acuity has a substantial legal interest in the case.

       The Underlying Parties argue that Acuity’s interest in the matter “is contingent, not direct

– and thus, is also not substantial.” (Plaintiff’s Response, Doc #99, Page ID # 799.) However,

cases in the Sixth Circuit are not unanimous in accepting this legal test, as demonstrated by Smith

v. Nitschke (In re Nitschke), 2008 Bankr. LEXIS 136 and Perez v. Potts, 2016 U.S. Dist. LEXIS

173545, 2016 WL 11664974, (both permitting insurers to intervene for purposes of litigating

coverage issues.)     As discussed by Perez, “(t)here is no definitive ruling from the Court of




                                                   4
Case: 2:19-cv-01194-ALM-EPD Doc #: 101 Filed: 09/18/20 Page: 5 of 8 PAGEID #: 819


Appeals for this circuit on the issue. That means that this Court has a substantial amount of

discretion to resolve the issue either way.” Id.

        As discussed in Acuity’s motion to intervene as well as evidenced by the proposed

intervenor complaint, there are substantial legal interests concerning whether or not the Defendants

acted intentionally as well as the application of various exclusions. These are issues which will be

determined by a jury.     Further, the Plaintiff alleges that Defendants were willful and alleges an

entitlement to punitive damages. Such allegations go directly to the “heart” of insurance coverage,

which requires an “occurrence” - an accident - to trigger coverage in the first instance. The

argument that Acuity has no common question of law or fact with the case at issue is without merit.

3)      Acuity’s interests will be impaired if not permitted intervention.

        Next, the Underlying Parties argue that “contingent” interests are not those protected under

Fed. R. Civ. P. 24. As discussed supra, “this Court has substantial amount of discretion to resolve

the issue either way.” Perez, supra.

        Furthermore, Howell v. Richardson, 45 Ohio St. 3d 365 (1989) and Gehm v. Timberline

Post & Frame, 112 Ohio St. 3d 514 (2007), both stand for the proposition that an insurer must seek

to intervene in an action or risk the application of the doctrine of collateral estoppel. Clearly,

collateral estoppel is a doctrine which operates to impair the interests of those not directly involved

in the litigation. Impairing one’s ability to re-litigate issues and claims is precisely why the doctrine

of collateral estoppel exists.   It is evident that neither party to the case adequately represents the

Acuity’s interests. See Tomcany v. Range Constr., Lake App. No. 2003-L-071, 2004 Ohio 5314,

at P33, (holding: the plaintiff and the insured defendant have a common interest in obtaining a

general verdict, untested by interrogatories, to preclude the insurer from denying coverage if the




                                                   5
Case: 2:19-cv-01194-ALM-EPD Doc #: 101 Filed: 09/18/20 Page: 6 of 8 PAGEID #: 820


jury finds liability.) Arguments to the contrary ignore the purpose of collateral estoppel and the

incentives in litigation.

        Also, the Underlying Parties argue that should Acuity be denied intervention, Acuity will

not be collaterally estopped under the holdings of Howell and Gehm.           Thus, they argue, Acuity

cannot demonstrate that its interests will be impaired. Under this logic, insurers will never be

permitted intervention. The Underlying Parties’ expansive interpretation has not been adopted by

the Courts.   For example, Vasandani v. Dublin Green Condo. Owners' Ass'n, 2014 U.S. Dist.

LEXIS 80898, 2014 WL 2695499, which was decided well after both Howell (1989) and Gehm

(2007), demonstrates that insurers can intervene post Howell and Gehm.           Acuity’s interests can

be impaired even if issues can be re-litigated at a later date. Acuity is seeking to intervene to clarify

issues surrounding any jury decision. The mens rea under which Defendants allegedly acted is at

issue in both the underlying matter and for insurance coverage. There are common questions of

both law and fact.

        Lastly, under the holding of The Estate of Heintzelman v. Air Experts, Inc. (2010) 126

Ohio St. 3d 138, a declaratory judgment between the insured and insurer is binding upon the

plaintiff in a declaratory judgment action only if the declaratory judgment action was initiated by

the insured or if the plaintiff participated in the declaratory judgment action.            Plaintiff is

proceeding as a Jane Doe, which makes joining her to any separate action impossible.

Accordingly, Acuity is properly permitted to intervene in this action.

4)      It is also proper for the Court to permit Acuity to intervene under Fed.
        R. Civ. P. 24(b).

        When no conditional federal statutory right to intervention exists, the court may permit

intervention if the proposed intervenor establishes that the motion for intervention (1) is timely

and (2) “has a claim or defense that shares with the main action a common question of law or




                                                   6
Case: 2:19-cv-01194-ALM-EPD Doc #: 101 Filed: 09/18/20 Page: 7 of 8 PAGEID #: 821


fact.”    United States v. Michigan, 424 F.3d 438 (2005, 6th Cir. Mich).             If the proposed

intervenor establishes these two requirements, the court must “balance undue delay and prejudice

to the original parties, if any, and any other relevant factors to determine whether, in the court’s

discretion, intervention should be allowed.”    Id.

         As discussed supra, the application is timely given the progress of the case at issue.

Concerning any alleged “undue delay and prejudice to the original parties”, the Underlying Parties

make issue of the fact that there is a Complaint for Declaratory Judgment attached to the motion

to intervene. They argue that the pleading is injecting new issues into an already sensitive case.

This ignores the clear dictates of the Federal Rules of Civil Procedure.    Third parties who seek to

intervene in a federal action must proceed according to Fed. R. Civ. P. 24.      Under section 24(c),

it states “… The motion must state the grounds for intervention and be accompanied by a pleading

that sets out the claim or defense for which intervention is sought.” Furthermore, there is no

requirement that a separate declaratory judgment action be filed. Indeed, if Plaintiff is to be bound

by any declaratory judgment filed by Acuity, the law is clear that she must also be a party to that

proceeding. The Estate of Heintzelman, supra.            See also, Indiana Ins. Co. v. Midwest

Maintenance, Inc., 2000 U.S. Dist. LEXIS 645 (wherein under pre – Heintzelman law, Plaintiffs

sought intervention into declaratory judgment actions between insureds and insurers arguing they

were necessary parties.) Filing a separate declaratory judgment would be duplicative of the action

herein and Plaintiff would be required to participate in that action. Therefore, Plaintiffs concern

about litigating multiple issues are without merit. Should a separate declaratory judgment action

be filed, she would still be involved in litigating these issues. Therefore, it is proper for the Court

to permit Acuity to intervene in this action.




                                                  7
Case: 2:19-cv-01194-ALM-EPD Doc #: 101 Filed: 09/18/20 Page: 8 of 8 PAGEID #: 822


II.    CONCLUSION

       WHEREFORE, for the foregoing reasons, Acuity A Mutual Insurance Company moves

this Court for leave to Intervene in this matter for purposes of propounding Jury Interrogatories.



                                               Respectfully submitted,

                                               /s/ William H. Kotar
                                               ______________________________________
                                               James J. Imbrigiotta (0040317)
                                               William H. Kotar (0073462)
                                               Attorneys for Intervenor
                                               GLOWACKI, IMBRIGIOTTA
                                               & DOUCETTE, LPA
                                               7550 Lucerne Drive, Suite 408
                                               Middleburg Heights, OH 44130
                                               (440) 243-2727
                                               Fax: (440) 243-2636
                                               Email: mail@gidlaw.com



                                  CERTIFICATE OF SERVICE


        I hereby certify that on September 18, 2020 a copy of the foregoing was filed
electronically. Notice of this filing will be sent to all parties by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.


                                               /s/ William H. Kotar
                                               ______________________________________
                                               James J. Imbrigiotta (0040317)
                                               William H. Kotar (0073462)
                                               Attorney for Intervenor




                                                  8
